DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title appears to contain a typographical error. The Specification and Claims make reference to an automated receptacle handing system and associated receptacle. However, the title recites a “receptable.” It is suggested that “receptable” be replaced with “receptacle,” otherwise, an explanation provided for the use of the term “receptable.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one wall “to which the locking mechanism is attached” of claim 19 must be shown or the feature(s) canceled from the claim(s).  Figure 7 shows walls, but there is no depiction of the locking mechanism attached to a wall. No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the platform" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The recitation of “a platform” first appears in claim 4.
Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites a locking mechanism attached to the automated receptacle handling device OR the waste bin carrier FOR releasably securing at least one waste bin to the waste bin carrier. This is unclear and confusing. The drawings do not show a locking mechanism attached to the handling device. The locking mechanism is disclosed as attached to the waste bin carrier. Also, if the locking mechanism was attached to the handling device, it is not clear how that would provide securing a waste bin to the waste bin carrier. Similarly, claim 19 goes on to recite wherein the receptive space (of the to which the locking mechanism is attached. This is similarly unclear and confusing because the disclosure (and preceding claims) do not suggest a locking mechanism attached to the wall of the handling device, but instead to the waste bin carrier. Additionally, claim 21 recites “a locking mechanism” attached to the frame of the waste bin carrier. Again, this implies the locking mechanism is attached to the carrier and not the handling device. It also creates ambiguity as it does not reference the earlier claimed locking mechanism, so it is unclear and confusing if the claim is reciting a second locking mechanism or referring to the earlier claimed locking mechanism.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Smith (US Pat. No. 4,670,227).
	Regarding claim 18, Smith discloses An automated receptacle handling system comprising: - an automated receptacle handling device comprising a receptive space for receiving a waste bin carrier, - a waste bin carrier configured to be introduced into the receptive space of the automated receptacle handling device, and - a locking mechanism movably attached to the automated receptacle handling 

    PNG
    media_image1.png
    718
    974
    media_image1.png
    Greyscale

	Regarding claim 19, Smith discloses wherein the receptive space is delimited by at least one wall (left side of waste bin carrier in fig 1 above) to which the locking mechanism is attached (fig 1 as best understood in view of indefiniteness above).
	Regarding claim 20, Smith discloses wherein the automated receptacle handling device is configured to transport and store sample receptacles (at least fig 1 above as best understood). Please note that “sample receptacles” is broad and subject to the interpretation of the disclosure of fig 1 of Smith.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filasky (US Pub No. 2011/0057405) in view of Su (CN 106080715).
	Regarding claim 1, Filasky discloses a waste bin carrier for carrying at least one waste bin, the waste bin carrier comprising: a frame, a base attached to the frame and being configured to receive thereon the at least one waste bin (at least annotated fig below). 

    PNG
    media_image2.png
    582
    780
    media_image2.png
    Greyscale

Filasky discloses a means of locking the waste bins to the carrier (at least Abstract), but does not specifically disclose the combination of a locking mechanism movably attached to the frame for releasably securing at least one waste bin to the waste bin carrier, a pusher guide extending in a first horizontal Cartesian dimension for lateral engagement with the at least one waste bin, and at least one articulated arm connecting the pusher guide to the frame of the waste bin carrier so as to allow movement of the pusher guide in respect to the frame between a deployed state and a released state, wherein: the locking mechanism is configured to be manipulated between: a deployed state, in which the locking mechanism engages the at least one waste bin, and a released state, in which the locking mechanism is disengaged from the at least one waste bin, in the released state the pusher guide is proximal to the frame, and wherein in the deployed state the pusher guide is distanced from the frame in a second horizontal Cartesian dimension. However, at least Su discloses a locking mechanism movably 

    PNG
    media_image3.png
    713
    762
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    719
    695
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the features of the locking mechanism of Su with the waste bin carrier of Filasky, since it would have provided a lower profile securing means capable of use with a larger variety of waste bins.
Regarding claim 3, Filasky and Su disclose wherein the waste bin carrier further comprises a guide for limiting the movement of the at least one waste bin on the platform in the second horizontal Cartesian dimension (at least 26 of fig 2 of Su in view of indefiniteness noted above; side frames of Filasky).

Regarding claim 5, Filasky discloses wherein the guide is provided on the platform so as to form a track extending in the first horizontal Cartesian dimension (at least side frames of Filasky in view of indefiniteness noted above).
	Regarding claim 6, Filasky and Su discloses wherein the frame defines a carrying space for receiving the at least one waste bin (at least figs in view of Abstract of both Filasky and Su).
	Regarding claim 7, Filasky discloses wherein the carrying space comprises a plurality of waste bin positions for a respective plurality of waste bins (at least fig 6).
	Regarding claim 8, Filasky in view of Su discloses wherein the locking mechanism is provided in the carrying space (at least figs of Su in view of combination above; taught by both Su and Filasky).
	Regarding claim 9, Filasky in view of Su discloses wherein the at least one articulated arm is configured to move the pusher guide through a path that comprises a component in the first horizontal 
	Regarding claim 15, Filasky and Su disclose wherein the locking mechanism comprises two such articulated pusher guides provided to opposing sides of the carrying space so as to engage the at least one waste bin from respective opposing sides for securing the at least one waste bin to the waste bin carrier (at least figs of Filasky and Su).
	Regarding claim 16, Filasky in view of Su discloses a waste bin carrier configured to be received by an automated receptacle handling device (since the automated receptacle handling device is not yet defined and, therefore, the claim generally amounts to a recitation that the waste bin carrier is capable of being received by some sort of handling device which could be a shed or storage container, garage, room, building, etc.).
	Regarding claim 17, Filasky and Su disclose wherein the waste bin carrier further comprises wheels (9 of Filasky, 2 of Su) for rolling the waste bin carrier in and out of an automated receptacle handling device (again, as with claim 16, the recitation of an automated receptacle handling device is given limited weight). Please note, that the recitation that a device is “for” a given purpose is intended use, not a positive limitation, and only requires the ability to so perform.
Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US Pat. No. 4,670,227) in view of Filasky (US Pub No. 2011/0057405) and Su (CN 106080715).
Regarding claim 21, Smith discloses the invention except for the specifics of the waste bin carrier as claimed. However, at least Filasky in view of Su discloses these features of the waste bin carrier (see discussion of claims 1, 3-9 and 15-17 above). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the waste bin carrier features of Filasky in view of Su (as discussed with claim 1 above) with the receptacle handling device of Smith to provide the waste bin carrier comprising: a frame, a base attached to the 
Regarding claim 22, Smith in view of Filasky and Su discloses An automated receptacle handling system comprising: - an automated receptacle handling device comprising a receptive space for receiving a waste bin carrier, - a waste bin carrier configured to be introduced into the receptive space of the automated receptacle handling device, and - a locking mechanism movably attached to the automated receptacle handling device or to the waste bin carrier for releasably securing at least one waste bin to the waste bin carrier, wherein the waste bin carrier comprises: - a frame, - a base attached to the frame and being configured to receive thereon the at least one waste bin, a locking mechanism movably attached to the frame for releasably securing at least one waste bin to the waste bin carrier, - a pusher guide extending in a first horizontal Cartesian dimension for lateral engagement with the at least one waste bin, and - at least one articulated arm connecting the pusher guide to the frame of the waste bin carrier so as to allow movement of the pusher guide in respect to the frame between a deployed state and a released state, wherein: - the locking mechanism is configured to be manipulated between: a deployed state, in which the locking mechanism engages the at least one waste bin, and a released .
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of dependents 12-14. In particular, the prior art discloses locking mechanisms as depicted in Su and Filasky as discussed above, but does not appear to teach or suggest the waste bin carrier (100) according to claim 1, wherein the locking mechanism (120) comprises at least two of said articulated arms (122) arranged in a successive and spaced apart configuration in the first horizontal Cartesian dimension for added stability [claim 12]; the waste bin carrier (100) according to claim 1, wherein the pusher guide (121) comprises a separator (124) extending from the pusher guide (121) in the second horizontal Cartesian dimension (Z) into the carrying space (160) so as to wedge into a gap or recess between two successive waste bins (200) for positioning the waste bins (200) on the base (130) [claim 13]; or the waste bin carrier (100) according to claim 1, wherein: - the frame (110) comprises an open side for access to the carrying space (160), - the pusher guide (121) comprises a leading end (125) arranged in the vicinity of the open side of the frame (110), and wherein - the at least one articulated arm (122) is configured to guide the pusher guide (121) between: o a released position, in which the leading end (125) of the pusher guide (121) extends outside the periphery of the frame (110) through the open side thereof, and o a deployed position, in which the leading end (125) of the pusher guide .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach waste bin carriers and associated structures which disclose aspects of the claimed invention. It is noted that the technique of rolling bin or cart automated handling systems is well-known at least with respect to shopping cart rental, storage, and return.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618